The question presented in this case is scarcely an open one. The general provision made by the Act requiring deeds for lands to be registered, is that "no conveyance of land shall be valid unless it be acknowledged by the grantor, or proven upon oath before one of the Judges of the Supreme Court, or of the Superior Court, or in the County Court of the County where the land lieth, and registered by the public register of the County." Until a deed is proved, as by the Act directed, the public register has no authority to put it on his book; the probate is his warrant, and his only warrant for so doing. Burnett v. Thompson, 3 Jones' Rep. 113; Tooley v. Lucas, Ibid. 146; Lambert v. Lambert, 11 Ire. Rep. 162.
In this case the original deed was produced, upon which is a certificate of registration. The case states, however, that there was no evidence that it ever had been proved. If, upon this certificate of the register, the deed is to be received in evidence, the Act requiring probate is a dead letter, and the unauthorized act of the register gives efficacy to the deed as evidence. The case of Freeman v. Hatley, 3 Jones' Rep. 115, affirms this view of the question. The evidence there was admitted upon the peculiar circumstances of the case; the original deed was lost, and the records of the County Court of Montgomery, the County in which the land lay, were destroyed by fire. There is no error.
PER CURIAM.                               Judgment affirmed. *Page 33